PER CURIAM.
Motion by B. Vanderpool and others, defendants below, for an appeal from a judgment of the Magoffin Circuit Court quieting title in the estate of H. A. Van-derpool, plaintiff below, to a small tract of land valued at less than $2,500.
In view of the acts of occupancy by Frank Vanderpool, immediate predecessor in title of H. A. Vanderpool, and in view of the exclusions said to have been announced at the sale of the land of the Sherman Vanderpool estate, we think the court was warranted in concluding that the appellants were chargeable with notice of the unrecorded deed from Sherman Van-derpool to Frank Vanderpool, and in holding that the appellee had good paper title. Also, we think the deeds from Sherman to Frank, and from Frank to H. A., were proved by sufficient evidence.
The alleged irregularities in procedure were waived by the appearance of the nonresident defendant and by lack of objections.
The motion for an appeal is overruled and the judgment stands affirmed.